UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7056 Nuveen Select Maturities Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:6/30/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Maturities Municipal Fund (NIM) June 30, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 2.7% Alabama 21st Century Authority, Tobacco Settlement Revenue Bonds, Series 2001: $ 2,000 5.750%, 12/01/17 12/11 at 101.00 A– $ 2,038,000 5.500%, 12/01/21 12/11 at 101.00 A– Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health 11/15 at 100.00 Baa2 System Inc., Series 2005A, 5.000%, 11/15/30 Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 2003B, 5.250%, 2/01/12 – 8/11at 100.00 AA+ AGM Insured Marshall County Healthcare Authority, Alabama, Revenue Bonds, Series 2002A, 6.250%, 1/01/22 1/12 at 101.00 A– Total Alabama Alaska – 0.3% Valdez, Alaska, Marine Terminal Revenue Refunding Bonds, BP Pipelines Inc. Project, Refunding No Opt. Call A Series 2003B, 5.000%, 1/01/21 Arizona – 1.0% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.000%, 12/01/17 No Opt. Call A 85 5.250%, 12/01/19 No Opt. Call A 35 5.000%, 12/01/32 No Opt. Call A 5.000%, 12/01/37 No Opt. Call A Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 10/11 at 100.00 A– 2007, 4.500%, 4/01/17 Total Arizona Arkansas – 3.0% Jefferson County, Arkansas, Pollution Control Revenue Bonds, Entergy Arkansas Inc. Project, 12/11 at 100.00 A– Series 2006, 4.600%, 10/01/17 Jonesboro, Arkansas, Industrial Development Revenue Bonds, Anheuser Busch Inc. Project, Series No Opt. Call A– 2002, 4.600%, 11/15/12 North Little Rock, Arkansas, Electric Revenue Refunding Bonds, Series 1992A, 6.500%, 7/01/15 – No Opt. Call Baa1 NPFG Insured Total Arkansas California – 2.6% California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/15 at 100.00 A Series 2008H, 5.125%, 7/01/22 California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 Ceres Unified School District, Stanislaus County, California, General Obligation Bonds, Series 8/12 at 32.87 A+ 2002B, 0.000%, 8/01/31 – FGIC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB– Bonds, Series 2007A-1, 4.500%, 6/01/27 Moulton Niguel Water District, California, Certificates of Participation, Refunding Series 2003: 5.000%, 9/01/21 – AMBAC Insured No Opt. Call AA+ 5.000%, 9/01/22 – AMBAC Insured No Opt. Call AA+ 5.000%, 9/01/23 – AMBAC Insured No Opt. Call AA+ Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/25 – No Opt. Call AA+ AGC Insured Total California Colorado – 10.0% Centennial Downs Metropolitan District, Colorado, General Obligation Bonds, Series 1999, 12/14 at 100.00 N/R 5.000%, 12/01/20 – AMBAC Insured Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Douglas 7/12 at 100.00 BBB County School District RE-1 – DCS Montessori School, Series 2002A, 6.000%, 7/15/22 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Classical Academy 12/13 at 100.00 A Charter School, Series 2003, 4.500%, 12/01/18 – SYNCORA GTY Insured Colorado Housing Finance Authority, Single Family Program Senior Bonds, Series 2000D-2, 10/11 at 105.00 AA 6.900%, 4/01/29 (Alternative Minimum Tax) Denver Health and Hospitals Authority, Colorado, Healthcare Revenue Bonds, Series 2001A, 12/11 at 100.00 N/R (4) 6.000%, 12/01/23 (Pre-refunded 12/01/11) Denver West Metropolitan District, Colorado, General Obligation Refunding and Improvement 12/13 at 100.00 N/R Bonds, Series 2003, 4.500%, 12/01/18 – RAAI Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2007C-2, 5.000%, No Opt. Call Baa1 9/01/39 (Mandatory put 9/01/13) – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – No Opt. Call Baa1 NPFG Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 University of Colorado Hospital Authority, Revenue Bonds, Series 2001A, 5.600%, 11/15/21 11/11 at 100.00 A3 (4) (Pre-refunded 11/15/11) Total Colorado Connecticut – 1.5% Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/14 (Alternative Minimum Tax) 1/12 at 100.00 BBB 5.500%, 1/01/15 (Alternative Minimum Tax) 7/11at 100.00 BBB Total Connecticut Florida – 6.5% Citizens Property Insurance Corporation, Florida, High-Risk Account Revenue Bonds, Coastal No Opt. Call A+ Account Senior Secured Series 2011A-1, 5.000%, 6/01/18 (WI/DD, Settling 7/14/11) Deltona, Florida, Utility Systems Water and Sewer Revenue Bonds, Series 2003, 5.250%, 10/01/17 – 10/13 at 100.00 A1 NPFG Insured Florida Citizens Property Insurance Corporation, High Risk Account Revenue Bonds, Series 2007A: 5.000%, 3/01/15 – NPFG Insured No Opt. Call A+ 5.000%, 3/01/16 – NPFG Insured No Opt. Call A+ Florida Deparmtent of Environmental Protection, Florida Forever Revenue Bonds, Series 2007B, 7/17 at 101.00 AA– 5.000%, 7/01/19 – NPFG Insured 15 JEA, Florida, Electric Revenue Certificates, Series 1973-2, 6.800%, 7/01/12 (ETM) No Opt. Call AAA Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 2009: 10 5.500%, 6/01/29 – AGM Insured 6/19 at 100.00 AA+ 10 5.625%, 6/01/34 – AGC Insured 6/19 at 100.00 AA+ North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, No Opt. Call BBB 5.000%, 10/01/20 Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2005, 5.000%, 10/01/22 – 10/15 at 100.00 A+ AMBAC Insured Port Everglades Authority, Florida, Port Facilities Revenue Bonds, Series 1986, 7.125%, No Opt. Call AAA 11/01/16 (ETM) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/27 Total Florida Georgia – 0.3% Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 1995, 5.200%, 8/22 at 100.00 AAA 8/01/25 (Pre-refunded 8/01/22) – NPFG Insured Idaho – 0.1% Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial 9/16 at 100.00 BB+ Hospital, Series 2006, 5.250%, 9/01/37 Illinois – 14.8% Chicago, Illinois, Tax Increment Allocation Bonds, Irving/Cicero Redevelopment Project, Series 1/12 at 100.00 N/R 1998, 7.000%, 1/01/14 Cook County Township High School District 208, Illinois, General Obligation Bonds, Series 12/15 at 100.00 Aa3 2006, 5.000%, 12/01/21 – NPFG Insured Huntley, Illinois, Special Service Area 9, Special Tax Bonds, Series 2007, 5.100%, 3/01/28 – 3/17 at 100.00 AA+ AGC Insured Illinois Development Finance Authority, GNMA Collateralized Mortgage Revenue Bonds, Greek 10/11 at 105.00 Aaa American Nursing Home Committee, Series 2000A, 7.600%, 4/20/40 Illinois Educational Facilities Authority, Revenue Bonds, Art Institute of Chicago, Series 3/14 at 102.00 A+ 2000, 4.450%, 3/01/34 (Mandatory put 3/01/15) Illinois Educational Facilities Authority, Student Housing Revenue Bonds, Educational 5/12 at 101.00 Aaa Advancement Foundation Fund, University Center Project, Series 2002, 6.625%, 5/01/17 (Pre-refunded 5/01/12) 80 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Illinois Finance Authority, Revenue Bonds, Roosevelt University, Series 2007, 5.250%, 4/01/22 4/17 at 100.00 Baa2 20 Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, No Opt. Call Aaa 5.250%, 5/15/12 (ETM) 25 Illinois Health Facilities Authority, Revenue Bonds, Lutheran General Health System, Series No Opt. Call AA+ (4) 1993A, 6.125%, 4/01/12 – AGM Insured (ETM) Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997: 5.250%, 8/01/17 – AMBAC Insured 2/12 at 100.00 BBB 85 5.250%, 8/01/22 – AMBAC Insured 8/11 at 100.00 BBB Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical 8/11 at 100.00 BBB Centers, Series 1999, 5.500%, 8/15/19 75 Illinois State, General Obligation Bonds, Refunding Series 2006, 5.000%, 1/01/15 No Opt. Call A+ Illinois State, General Obligation Bonds, Refunding Series 2007B, 5.000%, 1/01/16 No Opt. Call A+ Illinois State, General Obligation Bonds, Refunding Series 2008, 4.250%, 4/01/16 No Opt. Call A+ Illinois State, General Obligation Bonds, Refunding Series 2010, 5.000%, 1/01/19 No Opt. Call A+ Illinois State, General Obligation Bonds, Series 2006, 5.000%, 1/01/17 1/16 at 100.00 A+ 25 Illinois State, General Obligation Bonds, Series 2007A, 5.500%, 6/01/15 No Opt. Call A+ Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.250%, 12/01/19 – 12/12 at 100.00 AA+ AGM Insured Kane & DeKalb Counties, Illinois, Community United School District 301, General Obligation No Opt. Call A1 Bonds, Series 2006, 0.000%, 12/01/18 – NPFG Insured 55 Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds, 6/13 at 100.00 AAA Series 2002, 5.375%, 6/01/15 – FGIC Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 1994D, 7.750%, 6/01/19 – FGIC Insured Williamson & Johnson Counties Community Unit School District 2, Marion, Illinois, Limited Tax 10/19 at 103.00 BBB+ General Obligation Lease Certificates, Series 2011, 7.000%, 10/15/22 Total Illinois Indiana – 0.4% Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 6.000%, 10/01/21 Jasper County, Indiana, Pollution Control Revenue Refunding Bonds, Northern Indiana Public No Opt. Call Baa1 Service Company Project, Series 1994A Remarketed, 5.850%, 4/01/19 – NPFG Insured Total Indiana Kansas – 3.1% Wichita, Kansas, Hospital Facilities Revenue Refunding and Improvement Bonds, Via Christi 11/11 at 101.00 A+ Health System Inc., Series 2001-III, 5.500%, 11/15/21 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Bonds, 12/15 at 100.00 N/R Redevelopment Project Area B, Series 2005, 5.000%, 12/01/20 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 0.8% Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA+ Louisville Arena Authority, Inc., Series 2008-A1, 5.750%, 12/01/28 – AGC Insured Kentucky Housing Corporation, Housing Revenue Bonds, Series 2005G, 5.000%, 7/01/30 1/15 at 100.60 AAA (Alternative Minimum Tax) Total Kentucky Louisiana – 1.3% Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 Baa1 2004, 5.250%, 7/01/24 – NPFG Insured Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 11/11 at 101.00 A 5.875%, 5/15/39 11/11 at 101.00 A– Total Louisiana Maryland – 0.9% Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 9/11 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Massachusetts – 0.7% Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 10/17 at 100.00 N/R 5.000%, 10/01/19 Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A: 5.200%, 1/01/20 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 N/R 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 1/12 at 100.00 N/R Total Massachusetts Michigan – 1.3% Cornell Township Economic Development Corporation, Michigan, Environmental Improvement Revenue 5/12 at 100.00 AAA Refunding Bonds, MeadWestvaco Corporation-Escanaba Project, Series 2002, 5.875%, 5/01/18 (Pre-refunded 5/01/12) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A Refunding Series 2010C, 5.000%, 12/01/16 Total Michigan Minnesota – 1.4% Becker, Minnesota, Pollution Control Revenue Bonds, Northern States Power Company, Series 8/12 at 101.00 A1 1993A, 8.500%, 9/01/19 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series No Opt. Call AA+ 2009A, 5.000%, 1/01/15 – AGC Insured White Earth Band of Chippewa Indians, Minnesota, Revenue Bonds, Series 2000A, 7.000%, 12/01/11 – No Opt. Call N/R ACA Insured Total Minnesota Mississippi – 0.6% Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1: 5.000%, 9/01/16 No Opt. Call AA 5.000%, 9/01/24 9/14 at 100.00 AA Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company, 8/11 at 100.00 BBB Series 2006A, 4.800%, 8/01/30 Total Mississippi Missouri – 0.3% St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1989A, 8.125%, 7/20 at 100.00 AAA 8/01/20 (Pre-refunded 7/01/20) (Alternative Minimum Tax) Montana – 0.1% 90 University of Montana, Revenue Bonds, Series 1996D, 5.375%, 5/15/19 – NPFG Insured (ETM) 11/11 at 100.00 BBB (4) Nebraska – 0.9% Dodge County School District 1, Nebraska, Fremont Public Schools, General Obligation Bonds, 12/14 at 100.00 Aa3 Series 2004, 5.000%, 12/15/19 – AGM Insured Nevada – 1.2% Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/15 – AMBAC Insured No Opt. Call D 35 0.000%, 1/01/16 – AMBAC Insured No Opt. Call D 0.000%, 1/01/18 – AMBAC Insured No Opt. Call D 50 0.000%, 1/01/20 – AMBAC Insured No Opt. Call D Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 8.000%, 6/19 at 100.00 A 6/15/30 Total Nevada New Jersey – 2.3% Bayonne Redevelopment Agency, New Jersey, Revenue Bonds, Royal Caribbean Cruises Project, No Opt. Call BB Series 2006A, 4.750%, 11/01/16 (Alternative Minimum Tax) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.375%, 6/15/14 No Opt. Call BBB 15 5.375%, 6/15/15 – RAAI Insured No Opt. Call Baa3 25 5.500%, 6/15/16 – RAAI Insured No Opt. Call Baa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A+ Appreciation Series 2010A, 0.000%, 12/15/33 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call A+ 5.000%, 12/15/23 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 BBB Series 2007-1A, 4.500%, 6/01/23 Total New Jersey New York – 7.1% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue 1/20 at 100.00 BBB– Bonds, Barclays Center Project, Series 2009, 6.000%, 7/15/30 Dormitory Authority of the State of New York, Revenue Bonds, Brooklyn Law School, Series 7/13 at 100.00 BBB+ 2003A, 5.500%, 7/01/15 – RAAI Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special No Opt. Call N/R Needs Facilities Pooled Program, Series 2008A-1, 5.700%, 7/01/13 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 10 5.500%, 6/01/14 12/11 at 100.00 AA– 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/21 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003B-1C: 5.500%, 6/01/21 6/13 at 100.00 AA– 5.500%, 6/01/22 6/13 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air No Opt. Call Baa1 Terminal LLC, Sixth Series 1997, 7.000%, 12/01/12 – NPFG Insured (Alternative Minimum Tax) Tobacco Settlement Financing Corporation Asset-Backed Revenue Bonds, State Contingency Contract Secured, Series 2011B: 5.000%, 6/01/17 (WI/DD, Settling 7/07/11) No Opt. Call 5.000%, 6/01/18 (WI/DD, Settling 7/07/11) No Opt. Call Total New York North Carolina – 1.6% Union County, North Carolina, Certificates of Participation, Series 2003, 5.000%, 6/01/18 – 6/13 at 101.00 Aa2 AMBAC Insured Ohio – 1.3% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-2, 5.125%, 6/01/24 Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, No Opt. Call A 4.500%, 12/01/15 Total Ohio Pennsylvania – 7.4% Luzerne County Industrial Development Authority, Pennsylvania, Guaranteed Lease Revenue Bonds, 12/19 at 100.00 N/R Series 2009, 7.750%, 12/15/27 Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series No Opt. Call Aaa 1976, 7.625%, 7/01/15 (ETM) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Arts, 9/11 at 100.00 A+ (4) Series 1999, 5.150%, 3/15/20 – RAAI Insured (ETM) Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue No Opt. Call Aa3 Bonds, Series 2010A, 0.000%, 12/01/34 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Eighteenth Series 2004, 5.000%, 8/01/15 – 8/14 at 100.00 BBB+ AMBAC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – No Opt. Call BBB NPFG Insured (ETM) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 11/11 at 100.00 BBB Revenue Bonds, Temple University Hospital, Series 1993A, 6.625%, 11/15/23 Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series No Opt. Call Aa3 2006B, 5.000%, 9/01/12 – AMBAC Insured Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community No Opt. Call BBB+ Hospital Project, Refunding and Improvement Series 2011, 5.750%, 8/01/21 Total Pennsylvania Puerto Rico – 0.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Rhode Island – 0.7% Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 6/12 at 100.00 BBB 6.250%, 6/01/42 6/12 at 100.00 BBB Total Rhode Island South Carolina – 5.0% Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing 12/13 at 100.00 A1 Assets for Education, Series 2003, 5.250%, 12/01/19 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call Baa1 (4) 1/01/19 – FGIC Insured (ETM) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call AAA 1/01/19 – FGIC Insured 5 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) 20 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Total South Carolina South Dakota – 0.8% South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 5/17 at 100.00 AA– Series 2007, 5.000%, 11/01/27 Tennessee – 2.0% Shelby County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Methodist Healthcare, Series 2002: 6.000%, 9/01/17 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA 6.000%, 9/01/17 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.000%, 9/01/13 No Opt. Call Ba3 Total Tennessee Texas – 7.4% Austin, Texas, General Obligation Bonds, Series 2004, 5.000%, 9/01/20 – NPFG Insured 9/14 at 100.00 AAA Bexar County Housing Finance Corporation, Texas, FNMA Guaranteed Multifamily Housing No Opt. Call N/R Revenue Bonds, Villas Sonterra Apartments Project, Series 2007A, 4.700%, 10/01/15 (Alternative Minimum Tax) 25 Brazos River Authority, Texas, Collateralized Pollution Control Revenue Bonds, Texas Utilities No Opt. Call CC Electric Company, Series 2003D, 5.400%, 10/01/29 (Mandatory put 10/01/14) Brazos River Authority, Texas, Collateralized Revenue Refunding Bonds, CenterPoint Energy 6/14 at 100.00 A3 Inc., Series 2004B, 4.250%, 12/01/17 – FGIC Insured Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) 15 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Energy Company No Opt. Call CC LLC, Series 2003A, 6.750%, 4/01/38 (Mandatory put 4/01/13) (Alternative Minimum Tax) Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 1/21 at 100.00 BBB– 6.250%, 1/01/46 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Series 8/16 at 100.00 AAA 2006, 5.000%, 8/15/20 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson No Opt. Call BBB– Memorial Hospital Project, Series 2005, 5.125%, 8/15/26 Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/20 at 100.00 BBB– Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA 0.000%, 9/01/45 9/31 at 100.00 AA 25 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC No Opt. Call CC Project, Series 2001B, 5.750%, 5/01/30 (Mandatory put 11/01/11) (Alternative Minimum Tax) Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series 7/11at 100.00 A 2006B, 0.715%, 12/15/17 Weslaco Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Knapp 6/12 at 100.00 N/R (4) Medical Center, Series 2002, 6.000%, 6/01/17 (Pre-refunded 6/01/12) Total Texas Virgin Islands – 0.4% Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virginia – 0.2% Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds, Marymount 1/12 at 100.00 N/R University, Series 1998, 5.100%, 7/01/18 – RAAI Insured Washington – 1.5% Washington Public Power Supply System, Revenue Refunding Bonds, Nuclear Project 3, Series No Opt. Call Aaa 1989B, 7.125%, 7/01/16 – NPFG Insured Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 1/21 at 100.00 A Research Center, Series 2011A, 5.375%, 1/01/31 Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.500%, 6/01/26 Total Washington Wisconsin – 3.1% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002: 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care Inc., 8/11 at 100.00 A3 Series 1999A, 5.500%, 2/15/20 – ACA Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, No Opt. Call A3 Inc., Series 2010B, 5.000%, 7/15/20 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/18 8/16 at 100.00 BBB+ 5.250%, 8/15/34 8/16 at 100.00 BBB+ Total Wisconsin $ 123,710 Total Investments (cost $120,144,869) – 97.2% Other Assets Less Liabilities – 2.8% Net Assets – 100% $ 126,558,036 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of June 30, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
